Citation Nr: 0311982	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1942 to July 
1947.

Historically, by a February 1948 rating decision, service 
connection was denied for a left eye disability.  After 
appellant was provided timely notification of that rating 
decision later that month, he did not file a timely Notice of 
Disagreement therewith.  That February 1948 rating decision 
represents the last final decision with regards to the left 
eye service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which denied service connection for a left eye 
disability.  A September 2001 hearing was held before the 
undersigned Board Member in Washington, D.C.  In a March 2002 
decision, the Board determined that new and material evidence 
had been submitted to reopen the left eye disability service 
connection claim.  

After reopening of the left eye disability service connection 
claim, in May 2002 the Board undertook additional development 
on the recharacterized appellate issue of entitlement to 
service connection for a left eye disability on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)); and a VA ophthalmologic examination was 
conducted and additional private and VA clinical records were 
obtained and associated with the claims folder.  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

Due to procedural due process concerns, including as a result 
of the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  


REMAND

In part as a result of the Federal Circuit's decision, the 
appellate issue requires appropriate procedural development 
by the RO, including readjudication that considers any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to said judicial 
invalidation.

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, as to the appellate issue, it does 
not appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, although pursuant to the Board's additional 
development, a VA ophthalmologic examination was conducted in 
August 2002, the examiner failed to render medical opinion as 
to the etiology of any left eye disability as requested.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should have the same physician 
who conducted the August 2002 VA 
ophthalmologic examination (or if 
unavailable, another appropriate 
physician, such as an ophthalmologist) 
review the entire claims folder 
(including any additional evidence) and 
render an opinion as to whether it is at 
least as likely as not that appellant 
currently has a left eye disability that 
(a) had its onset in service, or (b) 
preexisted service and underwent a 
permanent increase in severity during 
service that was not due to natural 
progression of an underlying disease 
process.  

If indicated, the physician should 
comment on the following:

(i).  Did the left eye abnormality noted 
on service induction examination 
(defective vision and "traumatic 
amblyopia" with the words "macula 
cornea" recorded immediately after the 
term "traumatic amblyopia") indicate 
the likelihood that corneal 
leukoma/scarring was manifested at that 
time?

(ii).  Was the traumatic corneal leukoma 
of the left eye that was diagnosed in 
service (as recorded in the May 1947 
service medical record) or any other left 
eye abnormality/disease (including 
defective vision/refractive error) likely 
due to in-service trauma/disease versus 
preservice trauma/disease?

(iii).  Did any left eye 
abnormality/disease/disability that may 
have preexisted service likely undergo a 
permanent increase in severity during 
service?

(iv).  If any left eye 
abnormality/disease/disability preexisted 
service and underwent a permanent 
increase in severity during service, was 
the increase in severity likely due to 
natural progression of an underlying 
disease process?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
reasons for the medical conclusions 
rendered.  If an examination is needed to 
render the opinions requested, that 
should be scheduled.

2.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claim at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  
If it is indicated that additional 
evidence is available, the RO should, 
with the appellant's assistance as 
indicated, attempt to obtain those 
records or other evidence.

3.  The RO should review any additional 
evidence and readjudicate the appellate 
issue, with consideration of pertinent 
evidence and applicable court precedents 
and statutory and regulatory provisions.  

To the extent the benefit sought is not granted, the 
appellant should be furnished with a supplemental statement 
of the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellate until he is notified.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


